DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 11-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Perreault et al. US 2009/0278520 A1 (“Perreault”).
As to claim 1, Perreault discloses a dual stage power converter for charging an energy storage device (Figure 2 – e.g., a power converter supplying a load), the dual stage power converter comprising: 
- a first stage comprising a voltage divider circuit with a flying capacitor configured to, during a first charging phase, convert an input voltage at an input of the dual stage power converter into a smaller, intermediate voltage at an intermediate node of the dual stage power converter (Paragraphs 46-50 or Figure 2 Element 14 – e.g., voltage divider including capacitors Elements 24, 30, and C3); and 
- a second stage comprising a voltage regulator circuit configured to receive said intermediate voltage for regulating, using a feedback loop, an output voltage at an output of the dual stage power converter (Paragraphs 50-58 or Figure 2 – e.g., voltage regulator Element 14 controlled by controller Element 16 in response to feedback vout).
As to claim 2, Perreault discloses the dual stage power converter of claim 1.  Perreault further discloses wherein neither the first stage nor the voltage divider circuit includes a feedback loop for regulating the intermediate voltage (Paragraph 46 – e.g., controller may operate based on feedback from just just Vout).
As to claim 5, Perreault discloses the dual stage power converter of claim 1.  Perreault further discloses wherein the voltage divider circuit is a switched capacitor SC circuit (Figure 2 Element 12 or Paragraphs 46-50).
As to claim 6, Perreault discloses the dual stage power converter of claim 1.  Perreault further discloses wherein the voltage divider circuit is configured to receive an input current from the input of the dual stage power converter and configured to output an intermediate current at the intermediate node (Figure 2 Element 12 – e.g., receiving power from vin and outputting to vx), wherein the intermediate current is larger than said input current (Paragraphs 48-50 – e.g., the intermediate power is lower voltage and therefore higher current).
As to claim 7, Perreault discloses the dual stage power converter of claim 1.  Perreault further discloses wherein the voltage divider circuit comprises a first switching 
As to claim 11, Perreault discloses the dual stage power converter of claim 7.  Perreault further discloses an output capacitor coupled between the output of the voltage divider circuit and a reference potential (Figure 2 Element 12, e.g., capacitor C3).
As to claim 12, Perreault discloses the dual stage power converter of claim 1.  Perreault further discloses wherein the voltage regulator circuit is a buck converter, a boost converter or a buck-boost converter (Paragraphs 69 or 81).
As to claim 13, Perreault discloses the dual stage power converter of claim 1.  Perreault further discloses wherein the voltage regulator circuit is a buck converter comprising a high-side switching element, a low-side switching element and an inductor (Figure 2 Element 14), wherein - the inductor is coupled between a switching terminal and an output of the voltage regulator circuit (Figure 2 Element 14 – e.g., inductor between 12c and 14a), - the high-side switching element is coupled between an input of the voltage regulator circuit and the switching terminal (Figure 2 Element 14 – e.g., the 
Claims 14 and 17-19 recite elements similar to claims 1 and 5-7, and are rejected for the same reasons.
Allowable Subject Matter
Claims 3-4, 8-10, 15-16, and 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or suggest a dual stage power converter or method having the combination of elements/steps in the claims including, among other elements, the sequential charging phases of claim 3 or the switching configurations of claims 8 or 9 while carrying out the charging process of the claims, in combination with the other voltage division and regulation steps and structure of the claims.
In addition to Perreault, cited above, Koski et al. US 2019/0089244 A1 discloses power regulation including 2 stage power regulation in battery charging, without the voltage divider and regulation details of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851